DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexis Liistro (68948) on 7/19/2021.

Please replace claims 5 – 20 with as follows:

5.	(Currently Amended) A system, comprising: 
at least one hardware computing device with associated memory configured to implement one or more services, wherein the one or more services are configured to:
receive, from a first user device, a first request to process first data according to the first request;
determine, at a queueing system, an amount of Graphics Processing Unit (GPU) resources on a same GPU to process the first request, wherein determining the amount of GPU resources includes the one or more services being further configured to predict an expected resource usage based on the first request;
determine original available GPU resources on the same GPU operably interconnected with a virtual host;
associate the first request and the first data with the original available GPU resources being at least the amount of GPU resources to process the first request;
receive, from a second user device, a second request to process second data according to the second request;
determine, at the queueing system, an amount of GPU resources to process the second request, wherein determining the amount of GPU resources on the same GPU includes the one or more services being further configured to predict an expected resource usage based on the second request;
determine remaining available GPU resources on the same GPU, wherein the remaining available GPU resources include at least the difference between the original available GPU resources and the amount of GPU resources to process the second request on the same GPU; and
as a result of determining the remaining available GPU resources, associate the second request and the second data with the remaining available GPU resources on the same GPU.




6.	(Currently Amended) The system of claim 5, wherein the one or more services are further configured to determine at least one of the first user device and the second user device are the same user device, the first request and the second request are the same request, and the first data and the second data are the same data.


7.	(Currently Amended) The system of claim 5, wherein the same GPU is operably interconnected with a data store configured to retain the first request and the second request; and wherein the computer-implemented method further includes at least one of processing the second data according to the first request and processing the first data according to the second request.





wherein the one or more services are further configured to transmit, from a scheduling dataset system, the processed first request and the processed second request.






9.	(Cancelled) 

10.	(Cancelled) 

11.	(Cancelled) 

12.	(Cancelled) 

13.	(Currently Amended) A non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least:
receive a first request to process first data according to the first request;
determine an amount of Graphics Processing Unit (GPU) resources on a same GPU to process the first request, wherein determining the amount of GPU resources includes predict an expected resource usage based on the first request;
determine original available GPU resources on the same GPU operably interconnected with a virtual host;
associate the first request and the first data with the original available GPU resources being at least the amount of GPU resources to process the first request;
receiving a second request to process second data according to the second request;
determine an amount of GPU resources to process the second request, wherein determining the amount of GPU resources on the same GPU includes predicting an expected resource usage based on the second request;
determine remaining available GPU resources on the same GPU, wherein the remaining available GPU resources include at least the difference between the original available GPU resources and the amount of GPU resources to process the second request on the same GPU; and
as a result of determining the remaining available GPU resources, associating the second request and the second data with the remaining available GPU resources on the same GPU.





14.	(Currently Amended) The non-transitory computer-readable storage medium of claim 13, wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the computer system to determine at least one of the first request and the second request are the same request and the first data and the second data are the same data. 

15.	(Currently Amended) The non-transitory computer-readable storage medium of claim [[14]] 13, wherein the same GPU is operably interconnected with a data store configured to retain the first request and the second request; and wherein the computer-implemented method further includes at least one of processing the second data according to the first request and processing the first data according to the second request. 

16.	(Currently Amended) The non-transitory computer-readable storage medium of claim 13, wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the computer system to transmit the processed first request and the processed second request.  


18.	(Cancelled) 
19.	(Cancelled) 
20.	(Cancelled) 


REASONS FOR ALLOWANCE
Claims 1 – 8 and 13 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 8 and 13 – 16 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 5 and 13, the primary reason for allowance is the inclusion of "receiving a second request to process second data according to the second request; determining an amount of GPU resources to process the second request, wherein determining the amount of GPU resources on the same GPU includes predicting an expected resource usage based on the second request; determining remaining available GPU resources on the same GPU, wherein the remaining available GPU resources include at least the difference between the original available GPU resources and the amount of GPU resources to process the second request on the same GPU; and as a result of determining the remaining available GPU resources, associating the second request and the second data with the remaining available GPU resources on the same GPU" in conjunction with the rest of the limitations of the claim. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196